In re Ross, Cammie; — Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 89KA-1117; Parish of Orleans, Criminal District Court, Div. “B”, No. 322-657.
Prior report: La.App., 561 So.2d 1004.
Denied as to claims I, II, and III. As to claim IV, the matter is not considered. Relator may file an application for post-conviction relief in the district court raising his claim of ineffective assistance of counsel *886La.C.Cr.P. art. 925; see State v. Prudholm, 446 So.2d 729 (La.1984).